Citation Nr: 0108885	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  95-35 662	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from August 1973 to May 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In December 1997 the RO issued a rating action 
which increased the evaluation assigned to the low back 
disability to 10 percent.  


FINDINGS OF FACT

1.  On November 23, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification that 
the veteran requested a withdrawal of this appeal.  

2.  On February 15, 2001, the veteran submitted a written 
statement indicating that he did not want to continue his 
appeal for an increased evaluation for a low back disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


